                     UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF WISCONSIN

    In re:
             Zenell Pugh,                                    Case No. 19-20696-beh
                              Debtor.                        Chapter 13


        DECISION AND ORDER ON U.S. BANK NATIONAL ASSOCIATION’S
                      OBJECTION TO CONFIRMATION


         Debtor Zenell Pugh filed his Chapter 13 petition and plan proposing to
cure a pre-petition mortgage arrearage on his home, via a loan modification
outside of bankruptcy, while maintaining current, post-petition mortgage
payments.1 Lender U.S. Bank National Association objected to plan
confirmation, asserting that it holds a mortgage on the property, but that the
debtor is not the person who had executed the note and mortgage. Instead,
that person, Edward Tillman, is now deceased, and Pugh holds only a non-
notarized quitclaim deed from the personal representative of Tillman’s estate.
The bank did not consent to the transfer. U.S. Bank argues that because the
debtor has no legal obligation to the bank with regard to the property, the bank
should not be required to negotiate with a non-borrower.2 For the reasons set
forth below, the Court sustains the bank’s objection to confirmation.

                                FACTUAL BACKGROUND
         Pugh has testified, by way of affidavit,3 that Edward Tillman, the original
signer of the note and mortgage to U.S. Bank for the property at 2353-55 N.


1 The plan proposes that the debtor will complete the modification within six months, and if
not approved, the debtor will amend the plan to provide feasibility for the arrearage claim or
surrender the real estate.
2 U.S. Bank’s original objection to confirmation also asserted that the debtor’s plan failed to

provide adequate protection for the bank’s claim, because it underestimated the amount of pre-
petition arrearage owed. ECF Doc. No. 30, at 2. The proof of claim identified a pre-petition
arrearage amount below that projected by the plan. See Claim No. 7-1.
3 There is no indication on Pugh’s affidavit as to the identity of the purported notary, which
should be part of authentication.




                Case 19-20696-beh     Doc 63     Filed 09/03/19      Page 1 of 11
44th Street, Milwaukee, was his brother. Pugh attests that Tillman died “in
2013.” ECF Doc. No. 50, at 1. He also asserts that “on or around June 1,
2014, the subject real estate was transferred” to the debtor. Id. Pugh provides
no specifics as to the manner of transfer. The debtor asserts that he has made
payments on the mortgage since his brother’s death. His plan proposes to
continue monthly mortgage payments of $560, and that “the debtor will
complete mortgage modification with US Bank outside of bankruptcy, within 6
months. If debtor modification is not approved, debtor will amend plan to
provide feasibility for arrearage claim or surrender real estate.” ECF Doc. No.
4, §§ 3.1, 8.1
       Pugh also notes that the instant case is not his only bankruptcy filing
since the real estate was transferred. He filed a Chapter 13 case on January 4,
2016, Case No. 16-20010. Pugh listed U.S. Bank as a creditor, and his plan
proposed to enter into a loan modification with the bank, through the Court’s
Mortgage Modification Mediation (“MMM”) Program, to address approximately
$4,500.00 in mortgage arrears (a mediation request to which the bank
consented). Case No. 16-20010, ECF Doc. No. 10, at 5.4 In that case, U.S.
Bank filed a secured claim including $6,502.00 in arrearages on the property
loan. Case No. 16-20010, Claim No. 5-1. But Pugh’s case was dismissed
shortly after confirmation, in October, 2016, for failure to make payments.
Case No. 16-20010, ECF Doc. No. 42. The mediator’s report noted “bankruptcy
has been dismissed and parties are continuing to negotiate regarding a loan
modification outside of the mediation program.” Case No. 16-20010, ECF Doc.
No. 44.
      Pugh filed another Chapter 13 case on March 22, 2017. Case No. 17-
22362. He again listed U.S. Bank as a creditor, and in his plan proposed to
enter into mortgage modification mediation to address approximately
$9,000.00 in mortgage arrears. Case No. 17-22362, ECF Doc. No. 3, at 6.


4  The Court can take judicial notice of the filings under oath in Pugh’s other bankruptcy cases.
Tuttle v. Educ. Credit Mgmt. Corp. (In re Tuttle), 600 B.R. 783, 789 n.2 (Bankr. E.D. Wis. 2019)
(citations omitted); see also In re Lisse, 905 F.3d 495, 496-97 (7th Cir. 2018).




             Case 19-20696-beh        Doc 63     Filed 09/03/19      Page 2 of 11
That plan was confirmed on October 24, 2017. Case No. 17-22362, ECF Doc.
No. 31. The bank again consented to mediation. Case No. 17-22362, ECF
Doc. No. 23. But the second mediation process failed to result in loan
modification. Case No. 17-22362, ECF Doc. No. 33. Thereafter the bank filed
a motion for relief from stay regarding the 44th Street property, which Pugh did
not oppose. The court lifted the stay on January 11, 2018. Case No. 17-
22362, ECF Doc. No. 37. On May 21, 2018, the court dismissed the case
following the trustee’s affidavit of default, due to Pugh’s failure to file a
modified plan to address the mortgage arrears as required under the MMM
program. Case No. 17-22362, ECF Doc. No. 43.
     Pugh asserts that his last case was dismissed because he lost his
employment and was unable to make payments. He is now employed full-time.
ECF Doc. No. 13. The Bank asserts that arrears are about the same as in the
last case, or $8,236.07. Claim No. 7-1. The mortgage invoicing remains in the
name of Edward Tillman. Id. at 34. The proof of claim includes a copy of the
original note and mortgage. The Definitions section of the August 3, 2010
mortgage states:
      “(Q) Successor in Interest of Borrower” means any party that has taken title to
      the Property, whether or not that party has assumed Borrower’s obligations
      under the Note and/or this Security Instrument.”

 Id. at 17. Other provisions of the mortgage relate to successors in interest:
      13. Joint and Several Liability; Co-signers; Successors and Assigns Bound
      … Subject to the provisions of Section 18, any Successor in Interest of Borrower
      who assumes Borrower’s obligations under this Security Instrument in writing,
      and is approved by Lender, shall obtain all of Borrower’s rights and benefits
      under this Security Instrument. Borrower shall not be released from Borrower’s
      obligations and liability under this Security Instrument unless Lender agrees to
      such release in writing. The covenants and agreements of this Security
      Instrument shall bind (except as provided in Section 20) and benefit the
      successors and assigns of Lender.
      …
      18. Transfer of the Property or a Beneficial Interest in Borrower. As used
      in this Section 18, “Interest in the Property” means any legal or beneficial
      interest in the Property, including but not limited to, those beneficial interests
      transferred in a bond for deed, contract for deed, installment sales contract or
      escrow agreement, the intent of which is the transfer of title by Borrower at a
      future date to a purchaser.




            Case 19-20696-beh        Doc 63     Filed 09/03/19       Page 3 of 11
         If all or any part of the Property or any Interest in the Property is sold or
         transferred (or if Borrower is not a natural person and a beneficial interest in
         Borrower is sold or transferred) without Lender’s prior written consent, Lender
         may require immediate payment in full of all sums secured by this Security
         Instrument. However, this option shall not be exercised by Lender if such
         exercise is prohibited by Applicable Law.
         If Lender exercises this option, Lender shall give Borrower notice of acceleration.
         …

    Id. at 24–25.
       U.S. Bank’s response brief offers further detail, including that the
borrower’s date of death was April 2, 2013.5 The bank asserts that Tillman’s
mother, Cynthia Tillman, acquired title to the property as an heir of borrower.
Cynthia Tillman quitclaimed the property to Pugh more than a year after the
borrower’s passing.6

                                           ANALYSIS
1.       What is the Nature of the Debtor’s Interest in the Property and
         Rights Under the Note?
         The debtor asserts that the bank should treat him as a borrower because
he is a “successor in interest,” as defined by 12 C.F.R. § 1024.31. ECF Doc.
No. 48. That definition follows:
         For purposes of this subpart:
         ...
         Successor in interest means a person to whom an ownership interest in a
         property securing a mortgage loan subject to this subpart is transferred from a
         borrower, provided that the transfer is:
         (1) A transfer by devise, descent, or operation of law on the death of a joint
             tenant or tenant by the entirety;
         (2) A transfer to a relative resulting from the death of a borrower;
         (3) A transfer where the spouse or children of the borrower become an owner of
             the property;
         (4) A transfer resulting from a decree of a dissolution of marriage, legal

5 While the bank does not offer any evidentiary support to confirm the borrower’s date of

death, this Court can take judicial notice of certain electronic circuit court (WSCA) records,
formerly known as CCAP records. Tuttle, 600 B.R. at 789 n.2. Informal probate proceedings
from Milwaukee County Circuit Court matter 2014-PR-0005 show that Edward M. Tillman, of
2355 N. 44th Street, Milwaukee, died on April 3, 2013.
6 Exhibit A to the bank’s brief is a copy of an unauthenticated quitclaim deed, transferring
2355 N. 44th St., Milwaukee, WI from Cynthia Tillman to Zenell Pugh, dated June 1, 2014.
The debtor does not dispute the accuracy of Exhibit A.




               Case 19-20696-beh         Doc 63    Filed 09/03/19       Page 4 of 11
           separation agreement or from an incidental property settlement agreement,
           by which the spouse of the borrower becomes an owner of the property; or
        (5) A transfer into an inter vivos trust in which the borrower is and remains a
            beneficiary and which does not relate to a transfer of rights of occupancy in
            the property.

    12 C.F.R. § 1024.31.
        The debtor relies on a Consumer Financial Protection Bureau (“CFPB”)
interpretive rule and guidance to argue that a mortgage servicer has certain
duties when the original borrower dies, citing to 12 C.F.R. Part 1026.7 He
argues that when an heir already has acquired title to the home, adding the
heir as a borrower on the mortgage does not trigger “Ability-to-Repay”
requirements. He also argues that 12 C.F.R. § 1024.31 requires servicers to
promptly identify and communicate with “successors in interest.” ECF Doc.
No. 48. Under that rule, Pugh asserts, successors in interest are afforded the
same protections under federal mortgage servicing rules as the original
borrower. Those protections include, according to Pugh, the ability to apply for
loss mitigation options, including loan modifications. Id.
        Pugh also points to a CFPB Bulletin from October 15, 2013, to assert
that mortgage servicers must have policies and procedures in place to ensure
they identify and communicate with surviving family members and others with
a legal interest in the home, such as allowing heirs to continue to pay the
mortgage, to take over the mortgage or qualify for loss mitigation options.
According to Pugh’s distillation of 12 C.F.R. § 1024.31, a “successor in interest”
is someone who receives property upon the death of a relative. ECF Doc. No.
48, at 4. Pugh maintains that the bank has a duty to treat him as the
borrower, and that the bank must enforce provisions of the servicing rules,
such as loss mitigation procedural protections. Id. at 5.
        U.S. Bank agrees that Pugh is a Successor-in-Interest as defined by the
mortgage, see ECF Doc. No. 62, but is not a successor by testation. As a
result, the bank argues Pugh lacks an ability to cure, or even a right to cure

7 The debtor several times refers to “12 C.F.R. Section 1026 (2014),” which does not exist. The
Court presumes the debtor meant to cite to 12 C.F.R. Part 1026, which consists of §§ 1026.1
through 1026.61.




              Case 19-20696-beh        Doc 63     Filed 09/03/19      Page 5 of 11
the mortgage arrears. Instead, the bank asserts that Cynthia Tillman’s
transfer of the property to Pugh triggered the due-on-sale clause of the
mortgage. Consequently, the entire balance of the claim is due and owing now.
See ECF Doc. No. 52, at 3 and ECF Doc. No. 62. The bank relies on 11 U.S.C.
§ 1322(b)(2), as well as In re Threats, 159 B.R. 241, 242–43 (Bankr. N.D. Ill.
1993) (allowing debtors to de-accelerate the loan would eviscerate the due-on-
sale clause, where debtors did not assert they had complied with mortgage
assumption terms), and In re Tewell, 355 B.R. 674, 682 (Bankr. N.D. Ill. 2006)
(transfer of the mortgage in debtor’s plan would be an impermissible
modification of creditor’s right to enforce, at its option, the due-on-sale clause
in violation of section 1322(b)(2), as there is no mortgagor-mortgagee relation to
restore).
       Pugh’s primary argument is flawed, because it equates his interest in the
property obtained via quitclaim from an heir of the borrower, with the interest
of an heir or survivor succession (testation). They are not the same. Edward
Tillman’s mother was his heir, and she is the person who received the transfer
of Edward’s interest in the 44th Street property upon his death. See 12 C.F.R.
§ 1024.31(1)(2). Cynthia Tillman later disposed of her interest not by testation
to her heir, but by a routine property transaction: the filing of a quitclaim deed.
The fact that Pugh may be a blood or marital relation of the deceased borrower
Edward Tillman is irrelevant, because Pugh is not a successor in interest of
Edward Tillman under any of the means defined in 12 C.F.R. § 1024.31(1)-(5).
       And even though Pugh is a successor in interest as defined by the
mortgage documents, see definition (Q), both the mortgage’s due-on-sale
clause8 and 11 U.S.C. section 1322(b)(2)9 in combination with 11 U.S.C.

8 See Claim No. 7-1, at 24–25: “If all or any part of the Property or any Interest in the Property

is sold or transferred . . . without Lender’s prior written consent, Lender may require
immediate payment in full of all sums secured by this Security Instrument. However, this
option shall not be exercised by Lender if such exercise is prohibited by Applicable Law.”
9 11 U.S.C. § 1322(b)(2) provides: “Subject to subsections (a) and (c) of this section, the plan
may— . . . modify the rights of holders of secured claims, other than a claim secured only by a
security interest in real property that is the debtor’s principal residence, or of holders of
unsecured claims, or leave unaffected the rights of holders of any class of claims.”




              Case 19-20696-beh        Doc 63     Filed 09/03/19      Page 6 of 11
section 1325(a)(5),10 prevent him from modifying U.S. Bank’s rights without the
bank’s consent.
        The Bankruptcy Code is silent on the subject of due-on-sale clauses.
Courts, therefore, usually turn to state law to determine if such clauses, which
are a “fundamental aspect of a mortgagee’s rights,” are valid. Tewell, 355 B.R.
at 679–80 (recognizing a split in authority among courts as to how a debtor
who is not the original mortgagor can treat a mortgage that contains a due-on-
sale clause in the plan and agreeing with decisions holding that a debtor who
obtained residential property from the original mortgagor without adhering to
the due-on-sale clause may not cure mortgage defaults through the plan over
the mortgage holder’s objection). The Tewell court ultimately found that
treatment of the mortgage in the debtor’s plan would be an impermissible
modification of the creditor’s right to enforce the due-on-sale clause in violation
of section 1322(b)(2).
        Several years later, in French v. BMO Harris Bank, N.A., No. 12-C-1896,
2012 WL 1533310, at *3 (Bankr. N.D. Ill. April 30, 2012), the court cautioned
that federal law limits the validity of “due on sale” clauses in certain
circumstances, including when transfer is to a relative resulting from the death
of the borrower. This restriction on the enforceability of due-on-sale clauses
creates a federal right of transfer and governs, despite any limitations imposed

10   11 U.S.C. § 1325(a)(5): Except as provided in subsection (b), the court shall confirm a plan if
. . . with respect to each allowed secured claim provided for by the plan—
     (A) the holder of such claim has accepted the plan;
     (B) (i) the plan provides that— (I) the holder of such claim retain the lien securing such
         claim until the earlier of— (aa) the payment of the underlying debt determined under
         nonbankruptcy law; or (bb) discharge under section 1328; and (II) if the case under this
         chapter is dismissed or converted without completion of the plan, such lien shall also
         be retained by such holder to the extent recognized by applicable nonbankruptcy law;
        (ii) the value, as of the effective date of the plan, of property to be distributed under the
        plan on account of such claim is not less than the allowed amount of such claim; and
        (iii) if— (I) property to be distributed pursuant to this subsection is in the form of
        periodic payments, such payments shall be in equal monthly amounts; and (II) the
        holder of the claim is secured by personal property, the amount of such payments shall
        not be less than an amount sufficient to provide to the holder of such claim adequate
        protection during the period of the plan; or
     (C) the debtor surrenders the property securing such claim to such holder[.]




               Case 19-20696-beh        Doc 63      Filed 09/03/19       Page 7 of 11
by state law. French, at *4, citing Garn-St. Germain Depository Institutions Act
of 1982. Here there is a distinction. Unlike the transfer in French, where the
debtor received the property from his aunt’s estate after she died, Pugh did not
receive the property from borrower-decedent Tillman upon Tillman’s death.
Rather, Tillman’s mother acquired title to the property as an heir of the
borrower. She quitclaimed the property to Pugh more than a year after the
borrower’s passing. Accordingly, the Garn-St. Germain Act does not limit
enforceability of the due-on-sale clause here. And Wisconsin state law
recognizes due-on-sale clauses. See Mutual Federal Savings & Loan Ass’n v.
Wisconsin Wire Works, 58 Wis. 2d 99, 107, 205 N.W.2d 762 (1973) (although a
restraint on alienation, a due-on-sale clause is deemed reasonable in
Wisconsin, depending on the equities of the particular case, because it protects
a justifiable security interest of the mortgagee).
       Section 1322(b)(2) prohibits modifying the rights of a secured creditor
whose claim is secured by only the debtor’s principal residence. See In re Carr,
318 B.R. 517, 521 (Bankr. W.D. Wis. 2004). When the residential mortgage
holder does not consent to such a modification, see section 1325(a)(5)—as the
bank does not consent here—the section 1322(b)(2) prohibition must be
enforced.

2.     Does Res Judicata or Collateral Estoppel Apply to Require U.S. Bank
       to Participate in Mortgage Modification Mediation?
       Pugh next makes a res judicata or collateral estoppel argument. ECF
Doc. No. 48, at 5, citing Nevada v. United States, 463 U.S. 110, 145 (1983).11
Pugh contends that in his prior two Chapter 13 cases, his plans included a
provision for participation in mortgage modification with U.S. Bank. Because
the bank did not object then and both Pugh’s plans were confirmed, Pugh
asserts that the three elements of res judicata exist—in his words, same parties

11 In Nevada v. United States, the Supreme Court, in a tribal water rights case, described the
doctrine of res judicata to mean that when a final judgment has been entered on the merits it is
final as to the claim or controversy between those parties and those in privity with them, as to
every matter which was offered and which might have been offered between them. 463 U.S. at
129–30.




             Case 19-20696-beh        Doc 63    Filed 09/03/19      Page 8 of 11
were involved in prior filings, issue of proposed mortgage modification is
similar, and plan confirmation is a final judgment. Because of this asserted
estoppel, Pugh argues that the Bank now may not decline to engage in
modification discussions simply because Pugh is not the person who executed
the note and mortgage.
       U.S. Bank disagrees. The bank notes that although a plan confirmation
order binds the creditor with respect to treatment of that creditor’s claim, the
res judicata effect of plan confirmation is limited to whether the plan complied
with the existing confirmation requirements, citing LVNV Funding, LLC v.
Harling, 852 F.3d. 367, 373-374 (4th Cir. 2017). More importantly, treatment
of the creditor’s claim and its acceptance of that treatment are limited to that
particular plan, and completion of the plan in that discrete case. ECF Doc. No.
50, at 3. Section 349(b) of the Code provides that dismissal reinstates the
creditor’s rights under the original contract, and restores its property rights as
they existed before the case was filed. The bank notes that both of Pugh’s prior
cases were dismissed before plan completion.
       U.S. Bank has the better argument. As the LVNV Funding court
explained, “[f]or res judicata to apply, there must be an initial final judgment
involving the same parties as are present in a later proceeding that is based
upon the same cause of action as in the first proceeding,” LVNV Funding, 852
F.3d. at 373.12 In that case, the parties agreed that the prior confirmation
orders were final judgments as to their subject matter and that the same
parties were before the bankruptcy court when the orders were entered, thus
the only issue was whether the cause of action in the later proceeding (claim
objection) was any part of the cause of action in the first proceeding (plan
confirmation). But because the first bankruptcy court did not adjudicate the
claim objection—the question at issue in the second proceeding—res judicata
did not apply. Id. at 373–74.



12See also United Student Aid Funds, Inc. v. Espinosa, 559 U.S 260, 269 (2010) (concluding
that a bankruptcy court’s order confirming a proposed plan is a final judgment).




             Case 19-20696-beh       Doc 63    Filed 09/03/19      Page 9 of 11
      LVNV Funding is instructive here, because Pugh’s prior plan
confirmations and attempts to use the MMM program were neither contested
nor resulted in judgments on the merits. See In re Ranieri, 598 B.R. 450, 455
(Bankr. N.D. Ill. 2019) (noting that a final judgment on the merits of an action
precludes parties from relitigating issues that were or could have been raised in
that action). In other words, a consent to proceed with mediation is a
voluntary, not contested, matter, and therefore its outcome lacks preclusive
effect. Levi Strauss & Co. v. Abercrombie & Fitch Trading Co., 719 F.3d 1367,
1372–73 (Fed. Cir. 2013) (recognizing that voluntary dismissal with prejudice
does not have issue preclusive effect); Amadeo v. Principal Mut. Life Ins. Co.,
290 F.3d 1152, 1159 (9th Cir. 2002) (a voluntary dismissal does not actually
litigate any issue).
      Finally, courts have held that “[w]hen a Chapter 13 case is dismissed
prior to completion, the confirmed plan is voided and neither res judicata nor
collateral estoppel apply because there is no longer a final judgment.” In re
Wertz, 557 B.R. 695, 705 (Bankr. E.D. Ark. 2016) (plan confirmed prior to
dismissal effectively was vacated upon dismissal of case, thus terms of plan no
longer were binding on the debtor or the creditor and confirmed plan did not
constitute a “final” judgment for purposes of res judicata) (citations omitted).

3.    Was the Debtor’s Plan Filed in Good Faith?
      U.S. Bank’s last argument against plan confirmation is that the debtor’s
plan was not filed in good faith. The bank urges that conclusion because
mortgage payments have been in arrears since September 2016, Pugh’s prior
two bankruptcy cases ended with failed mortgage mediation attempts, and his
present proposal—to delay payments to the bank for six months while he
makes a third attempt at modification—should be viewed as a mere delaying
tactic. The bank cites In re Kinney, 51 B.R. 840, 845 (Bankr. C.D. Cal. 1985),
in which members of the Kinney family filed ten petitions within a 25-month
period in concerted, intertwined efforts to prevent their mortgage lender from
recognizing its security. Here, U.S. Bank contends that Pugh could have




           Case 19-20696-beh    Doc 63   Filed 09/03/19   Page 10 of 11
refinanced the property in his own name in the two years since the quit claim
deed was executed, but for some reason has not done so.
      Pugh’s res judicata argument undergirds his view that this third Chapter
13 plan, which again proposes loan modification, was filed in good faith. He
relies on the bank’s prior participation in the MMM program as a basis for him
to assume the bank would consent, once again, to mediate.
      In the recent past, the policy of this district has been to encourage
participation in mortgage modification via mediation. See In re Vargas, No. 16-
23199, ECF Doc. No. 30 (Sept. 30, 2016). Our district generally has ordered
parties to mediate, unless it would be futile, or some other compelling reason
exists, such as a history of unsuccessful and denied loan modifications. See,
e.g., In re Chisholm, No. 18-30283, ECF Doc. No. 40 (March 26, 2019). While
the bank’s objection to confirmation is not procedurally an objection to a
motion for mortgage modification mediation, such an objection is subsumed
within the objection to confirmation. In light of two recent mediation failures,
it is an objection the Court would sustain.
      But the Court does not sustain the objection on the grounds of bad faith,
first because the case history is not egregious as in Kinney, and more
importantly, because the bank’s own consent to mediate twice with a non-
testatory owner created a fair basis for debtor think the bank might elect to do
so again.
                                    ORDER
      Nonetheless, for the other reasons set forth above, IT IS ORDERED that
U.S. Bank’s objection to confirmation is sustained. The debtor must file and
serve a feasible amended plan on or before October 1, 2019.

Dated: September 3, 2019




            Case 19-20696-beh   Doc 63   Filed 09/03/19   Page 11 of 11
